Title: To James Madison from Thomas Jefferson, 12 January 1792
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Thursday morning. Jany. 12. 1792
I received the inclosed late last night, and it is not in my power to see mr. H. this morning. If you can with satisfaction to yourself broach to him what Monroe proposes, well. If not, it must take it’s chance.
 
[Enclosure]
Dear SirThursday 9-oclock. [11] Jany. 1792
You will have heard that upon the discussion of G. M.’s merits, the foreign business was postponed untill tomorrow, nothing having been done respecting the Hague. The order of proceeding required that a similar question shod. have been taken respecting that court that had been as to the others. But owing I presume to the friends of the gentn. in nomination for it, being in opposition to the system, it was impossible it shod. proceed from them—and the friends of the others being gratified in opening the door for them, were regardless of any other object. Tis important for Mr. S. that the question shod. be previously taken, and I can devise no means of accomplishing it, so effecatious as your communicating it to Mr. Hawkins, either personally or thro Mr. Madison & as soon as possible.
The communication respecting the missisippi, after adjournment, led to a conversation, introduced by Mr. Izard countenanced by my colleague & supported by Cabot, wherein the policy of opening it was strongly reprehended. The arguments in its favor were those of a quondam party; but the ill-success of the military operations have given them new force. As I presume you have heard what passed in the other business & shall omit any thing farther at present. Yrs. affectionately
Jas. Monroe
